Title: From Abigail Smith Adams to Harriet Welsh, 9 June 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Sunday Eve—’g June—1815 1816
				
				keep yourself quiet. caroline will come Shortly, and then be sure you shall have a carrier after you, but I do not look for her, untill I learn that She is come to Nyork—I return your Letter and request that you would come up Say thursday or fryday and bring mr Hinkly with you to eat some Strawberries fresh from the vines. my best Love to Your good Mother and pray her to take a kind remembrance from me to mr and mrs Bailey—Let me hear from you, and of you. mr G Shaw is close by you, and goes to Town every day—yours as ever,
				
					A
				
					
				
			